“Petición. — Sr. Juez de Primera Instancia: Don Enrique, Amy y Parefió, vecino de esta Villa, casado, mayor de edad y propietario, ante V. S. en la forma que mejor proceda, comparezco y digo: Que mis menores hijos doña Josefina,j don Enrique, doña Dolores y doña Carmen, habidos en mi primer matrimonio con doña Juana Carlota Ramú y Moret, son dueños de cuarenta y tres cuerdas de terreno y veinte y ocho y medio centavo de otra, sitas en el barrio de Jobos y lugar de Río Seco, de este término, colindantes al norte y oeste, con rnáis terrenos, hoy de la Sucesión de doña Carmen ’ Moret y Calandrau; al sud, con otros de doña Juana Carlota Ramú y Moret, hoy los citados menores, y al este, el camino' de Dureño que los separa de don Jesús María Texidor y Vázquez; que obtuvieron por compra a don Antonio J. Alcaide y Hernández por escritura de dos de noviembre de ' mil ochocientos noventa, otorgada ante el Notario de esta Villa don José Mariano Capó, según la comprueba con ’ el testimonio que en unión de otro título del vendedor Alcaide, ritualmente acompaño. Esos terrenos, en la operación dé venta que tengo concertada de otras también pertenecientes a mis dichos hijos con don Eugenio Verges, para cuya venta solicité y obtuve autoridad de V. S. por auto fecha veinte y dos de julio de mil ochocientos noventa y tres, pueden alcanzar mayor valor del en que se adquirieron y como negociación que conviene o reporta utilidades a mis hijos, de los cuales conservo la patria potestad, estoy resuelto a llevarla a cabo, destinando su producido a la compra de otra *962propiedad inmediata o colindante a la qne poseo en el barrio de Aguamanil, dando así a ésta mayor mérito o valor del que en la actualidad tiene, con lo que evidentemente demostrado queda, que en su día, ese aumento de valor de dicha pro-piedad a nadie más que a ellos beneficia; pero como para consumar la venta, o llevarla a término es necesario la auto-rización judicial, atemperándome a lo que en el presente caso dispone la ley, a cuyos preceptos me acojo, promuevo infor-mación testifical, al extremo de justificar la utilidad de la enajenación, para que los que presentare declaren con arreglo ál siguiente interrogatorio. Ia. Por las generales de la ley. 2a. Digan cómo es cierto y les consta que el terreno descrito no vale más que' la suma en que se obtuvo por compra, y que boy, por virtud de la operación de venta que tengo pen-diente con D. Eugenio Verges, de otros terrenos de mis menores hijos, alcanzarán mayor valor, por cuya circuns-tancia consideran la venta del terreno ya mencionado, de utilidad para dichos menores. 3a. De público y notorio, etc., etc. Poe taNto, suplico a V. S. se sirva admitirme la infor-mación que ofrezco y en su virtud autorizarme, con audiencia ■del Ministerio Fiscal, para vender las expresadas cuarenta y tres cuerdas de terreno y veinte y ocho y medio centavos de otra, disponiendo se me compulse testimonio de esa auto-rización a los efectos procedentes.”
‘‘Resolución final. — Auto.—En la Villa de Gí-uayama, a veinte de diciembre de mil ochocientos noventa y cuatro, el señor don Eduardo Ibáñez y Domenech, Juez de Ia Instancia de la misma y su partido. — Vistos.—Resultando: Que D. Enrique Amy Pareñó, en su concepto de padre legítimo de sus hijos doña Josefina, D. Enrique, doña Dolores y doña Carmen Amy y Ramu, habidos en su primer matrimonio con doña Juana Ramú y Moret, compareció pidiendo autoriza-ción judicial para vender cuarenta y tres cuerda^ de terreno y veinte y ocho y medio centavos de otra, pertenecientes a sus referidos hijos por compra a don Antonio J. Alcaide y *963Hernández, por escritura pública de dos de noviembre de mil ochocientos noventa, otorgada ante el Notario de esta Villa don José Mariano Capó, visible en este expediente, folios del seis al nueve inclusive, cuyos terrenos están situa-dos en el barrio de Jobos, lugar de Eío Seco, de este término municipal, lindantes al norte y oeste con más terrenos boy de la sucesión de doña Carmen Moret Calandran; al snd, con otros de doña Juana Carlota Ramú; boy los citados menores y al este, el camino de Dureño que los separa de don Jesús María Texidor Vázquez, con objeto de comprar otros terrenos colindantes a la propiedad que el referido don Enrique Amy y Pareñó posee en el barrio de Aguamanil, a lo que así se le da mayor valor del que en la actualidad tiene, y que ese aumento en su día a nadie beneficia más que a sus mencio-nados bijos. Resultando: que por las declaraciones de los testigos suministrados en la información practicada, de cuyo conocimiento el actuario di'ó fe, se ba acreditado la certeza de conveniencia de la venta de que se trata por ser benefi-ciosa para los menores. — Resultando: que es favorable el parecer del representante del Ministerio Fiscal. Conside-rando: que la venta la ba solicitado el padre de dichos menores, que se ba expresado el motivo de la enajenación y el objeto a que debe aplicarse la suma que se obtenga, habiéndose justificado la utilidad de la venta y se ba oído sobre ella al representante del Ministerio Fiscal. Vistos los artículos 154 y 164 del Código Civil, Dijo: Que debía con-ceder y concedía a don Enrique Amy y Pareñó la autoriza-ción para vender las cuarenta y tres cuerdas de terreno y veinte y ocho y medio centavos de otra antes descritas que corresponde a sus bijos doña Josefina, don Enrique, doña Dolores y doña Carmen Amy y Ramú, por compra a don Antonio J. Alcaide, dándose al recurrente los testimonios que solicite de esta autorización a los efectos (digo) fines consi-guientes. . .”
“Auto: En la Villa de Gruayama a veinte y dos de julio *964de mil ochocientos noventa” y tres, el Sr. Don Eduardo Ibáñez y Domenech, Juez de Ia. Instancia de la misma y su partido. Vistos: Resultando: que don Enrique Amy y Pareñó, en su concepto de padre legítimo de sus hijos doña Josefina, don Eduardo Enrique, doña María Dolores Dominga y doña María Carmen Amy y Ramú habidos en su matrimonio con doña Juana Ramú y Moret, compareció pidiendo autorización judicial para vender cuarenta y tres cuerdas y un cuadro de terreno, pertenecientes a sus referidos hijos, por herencia de su madre, situados en el barrio de Jobos, de este término Municipal, colindantes al sud, con el camino que conduce a Ponce; al este, con terrenos de don Jesús María Texidor; al norte, con tierras de la Sucesión Crousset y al oeste con. terrenos de la Sucesión Carmen, Yda. de Conner, con objeto de comprar otros colindantes con la estancia de café deno-minada ‘ Trinidad, ’ de la propiedad del mencionado don Enrique Amy y Pareñó, y de esa manera afianzar lo que pertenece exclusivamente a sus citados hijos, con mucho más valor y aumento de los que hoy tienen los que pretenden vender. Resultando: Que por las declaraciones de los tes-tigos suministrados en la información practicada, de cuyo conocimiento el actuario dió fe, se ha acreditado la certeza de la conveniencia de la venta de que se trata. Resultando, de esta misma información, que las cuarenta y tres cuerdas y un cuadro de terreno pertenecientes a los menores hijos del citado don Enrique Amy y Pareñó no valen hoy más que la suma de mil quinientos pesos, y que por efecto de la negociación para la compra de otros colindantes a la hacienda de café ya mencionada alcanzarán un valor de tres mil qui-nientos pesos, siendo por consiguiente de utilidad para los menores la enajenación de que se trata, los cuales han sido declarados herederos por iguales partes de su finada madre, por auto de cuatro del corriente mes, dictado por este Juzgado de Primera Instancia. Resultando: que es favorable el parecer del representante del Ministerio Fiscal. Conside-*965raudo que la venta la lia solicitado el padre de dichos me-nores, que se ha expresado el motivo de la enajenación y el objeto a que debe aplicarse la suma que se obtenga, habién-dose justificado la utilidad de la venta y se ha oído sobre ello al representante del Ministerio Fiscal. Vistos los ar-tículos 154 y 164 del Código Civil, Dijo: Que debía conceder y concedía a don Enrique Amy y Pareñó, la autorización para vender las cuarenta y tres cuerdas y un cuadro de terreno, antes descritos, que corresponden a sus hijos doña Josefina, don Eduardo Enrique, doña María Dolores Dominga y doña María Carmen Amy y Bamú, por herencia de su finada madre doña Juana Bamú y Moret, dándose al recurrente los testi-monios que solicite de esta autorización a los fines consi-guientes. . .”